The opinion of the Court was delivered by
Haskell, A. J.
The principal question in this case is the validity of “An Act to alter and amend the Code of Procedure, being Title V, Part III, of the General Statutes,” approved November 25, 1873.
The Bill was ratified 26th February, 1873, but it could not become a law until it had been presented to the Governor. — Section 22, Article III, of the Constitution. If he approve it in the time, or if it be passed over his veto in the manner therein prescribed, it becomes a law. But, says this Section: “If a Bill or Joint Resolution shall not be returned by the Governor within three days after it shall have been presented to him, Sundays excepted, it shall have the same force and effect as if he had signed it, unless the General Assembly, by their adjournment, prevent its return, in which case it shall not have such force and effect unless returned within two days after their next meeting.”
The General Assembly adjourned the next day, 27th February, 1873, and the Bill had not been returned by the Governor.
Under Section 16, Article III, of the Constitution, the Governor did “ in extraordinary occasion convene the General Assembly to meet on 21st October, 1873.” That body assembled and continued to sit until 24th November, 1873, on which day it adjourned sine die, and the Governor had not returned the Bill.
On the 25th November, 1873, “ the session of the General Assembly,” in obedience to Section 12 of Article II of the Constitution, was convened at the seat of government at the annual period desig*342nated in the Constitution, and on that day the Bill was returned by the Governor approved. Such are the facts as submitted. If the regular annual meeting be that which is intended by the words “ next meeting ” in Section 22, Article III, of the Constitution, then the Bill became law and is of force. If, on the other hand, the special or extra session called by the Governor, beginning in October, 1873, be the “ next meeting,” according to the meaning and intent of the Constitution, then the Bill was not duly returned within the two days prescribed, failed to become a law, and acquired no force from the subsequent approval and return.
The Court is of opinion that the next regular annual session is the “ next meeting,” in the sense in which those words are used in Section 22, Article III, of the Constitution, and will endeavor briefly to state its conclusion.
Article II of the Constitution frames the legislative department of the government and prescribes the steps to be taken for the enactment of laws. Article III relates to the executive department. Section 22 of Article III confers and regulates the qualified negative power of the Governor and makes it a portion of the legislating branch of the government. In the exercise of this function the Governor acts purely in a legislative capacity, and, therefore, Section 22 of Article III belongs properly to Article II, which is devoted to the legislative department, and should be considered and construed as if it bad occurred therein.
This view is strengthened by the fact that the analogous or veto Section in the Constitution of the United States is made part of the legislative department, Article I, and does not occupy a place in Article II, which declares and defines the executive powers. This Section will, for this reason, be regarded, for purposes of construction, as if it were Section 22 of Article II, instead of Article III, and, as may be observed, it naturally follows Section 21 of Article II. The consequence is that the words “ next meeting ” mean the same as they would have signified had they occurred in Article II and preceding any provision for extra session. The time at which the session of the General Assembly is to be held is a period fixed by the Constitution and is the annual commencement of a political period in the life of the State.
“The meeting of the General Assembly” is the generic term which distinguishes this recurring event in the existence of the gov-*343eminent, and, when used, is construed to mean the regular assemblage of that body as fixed by the Constitution, unless the contrary is plainly indicated by the context. It does not appear to be so in the present instance. The extra session of the Legislature is meant to occur only on “extraordinary occasions,” and, obviously, the attention of that body, and of the Governor who convened it, should be devoted to the unexpected causes which had necessitated such, a measure. The extra session is, by its nature, a rare contingency, is unforeseen, has no connection with the ordinary course of legislation, and its interference therewith is in conflict with that scheme of the Constitution which provides that the interval between the annual sessions shall elapse before the enactment of new or the repeal of old laws. And so important is this consideration that in several of the States the sessions have been made biennial for the better prevention of hasty legislation.
The validity of the Act of 1873-74 (15 Stat., 495,) being sustained, the Merriman judgment had a lien upon the land of McKellar at the time it was sold. An execution issued upon that judgment was in the hands of the Sheriff at the time he levied and sold by virtue of the Arnold or junior execution, and the levy was entered upon both at the same date. The failure on the part of the Sheriff to make the returns as provided by law, if so, might subject him to rule, (15 Gen. Stat., § 16, p. 500,) but could not affect the active energy of the execution, which had r.un but a short portion of the period of five years from the time of its lodgment.— Ibid, p. 499, § 15.
The Sheriff could unquestionably have made the sale under Merriman’s execution. This meets the very points made in the dissenting opinion of Evans, J., and concurred in by Wardlaw, J., in the case of Vance & Davis vs. Red & Young, (2 Speer, 90,) for in that case the dissenting Judges stood upon the point that the Sheriff did not have in his office a senior execution which empowered him to sell. But in the opinion the Court settled the whole question, saying: “It is of no consequence under what named execution or judgment the Sheriff sells a defendant’s property, the sale is in virtue of all existing liens of the kind, and every execution gives the practical authority to sell until all are satisfied, and the liens are satisfied successively in the order of priority of time; and thus each execution amounts to a venditione exponas for all the preceding judgments.” — Ibid, p. 93.
*344The Court sees no error in the charge of the Judge in the Court below, nor any reason why a new trial should be granted.
The motion is, therefore, dismissed.
Willard, C. J., and Mclver, A. J., concurred.